Per Curiam.  Inn-Keeper: Liability for bagage. There is no evidence to show that Gleason received the trunk in the capacity of inn-keeper. Boddy had ' severed his personal connections with the hotel by surrendering his room and paying his bill before the trunk was delivered to Gleason. It was subsequently delivered to him either under an understanding that it should be held as a pledge for money loaned by him to Boddy or only for the accommodation of Boddy. In neither case would the extraordinary liability incident to the relation of inn keeper and guest arise. Bishop Non Contract Law, secs. 1172, 1180.  Bailment: Negligence. If the defendant became a gratuitous bailee, or depositary without reward, for the accommodation of Boddy, as the jury might well have found from the evidence, he was not answerable except for gross neglect. His only excuse for his failure to deliver on demand the trunk deposited with him was that he had delivered it to a third person who claimed it as his own. But by delivery to a third person, the bailee deals with the subject of the bailment in a manner not warranted by the understanding between the parties, and thereby commits a wrongful act for which he becomes liable. As to whether an honest mistake by a gratuitous bailee in the identity of the owner, or of the property, made after the exercise of care on his part, would excuse him, is not presented by the facts in this case. The delivery by Gleason was made to an apparent stranger without an effort to verify his claim to the property and without inquiry as to its ownership. He thus manifested a culpable indifference to the safety of the property committed to his care, which, according to all the authorities which have come to our notice, makes him answerable for the value of the goods. Schouler Bailment, secs. 117, 118; Edward’s Bailment, sec. 99; ib., sec. 162; Nelson v. King, 25 Tex., 625; Dufour v. Mepham, 31 Mo., 577; Coy Kendal v. Eaton, 55 Barb., 193; Willard v. Bridge, 4 ib., 361. In view of this fact the evidence does not warrant the verdict, and the judgment will be reversed and the cause remanded for a new trial. It is so ordered.